EXHIBIT 10(iii)(A) 8          

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Lucent Technologies Inc.
and
Such of its Subsidiary Companies which are
Participating Companies

Effective January 1, 1998, and Amended and Restated
Effective as of October 19, 2001

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Table of Contents

1.

INTRODUCTION AND PURPOSE;  BENEFITS PAYABLE

3

 

 

 

2.

DEFINITIONS

4

 

ACCOUNT BALANCE PROGRAM

4

 

ADMINISTRATOR

4

 

AFFILIATED CORPORATION

4

 

ANNUAL BASIC PAY

4

 

BENEFIT LIMITATION

4

 

BOARD

4

 

CODE

4

 

COMMITTEE

4

 

COMPANY

5

 

COMPENSATION

5

 

COMPENSATION LIMITATION

5

 

DISABILITY OR DISABLED

5

 

ERISA

5

 

INTERCHANGE AGREEMENT

5

 

INTERCHANGE COMPANY

5

 

LAWFUL SPOUSE

5

 

LONG TERM PLAN

5

 

MPA

6

 

NORMAL RETIREMENT AGE

6

 

OFFICER

6

 

PARTICIPANT

6

 

PARTICIPATING COMPANY

6

 

PENSION PLAN

6

 

PLAN

6

 

RETIREMENT INCOME PLAN

6

 

SERVICE BASED PROGRAM

6

 

SHORT TERM AWARD

7

 

SHORT TERM PLAN

7

 

SUBSIDIARY

7

 

SURVIVING SPOUSE

7

 

TERM OF EMPLOYMENT

7

 

TRANSFERRED INDIVIDUAL

7

 

 

 

3.

EXCESS RETIREMENT BENEFIT

8

 

3.1.

PARTICIPATION

8

 

3.2.

AMOUNT OF EXCESS RETIREMENT BENEFIT

8

 

3.3.

NO SURVIVING SPOUSE OR DESIGNATED BENEFICIARY

9

 

3.4.

FUTURE BENEFIT ADJUSTMENTS

9

 

3.5.

DETERMINATION OF BENEFIT

9

 

3.6.

RELATIONSHIP TO OTHER PLANS

9

 

3.7.

SPECIAL LIMITATION ON EXCESS RETIREMENT BENEFIT

10

-i-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

4.

MINIMUM RETIREMENT OR SURVIVOR BENEFITS

11

 

4.1.

PARTICIPATION

11

 

4.2.

MINIMUM RETIREMENT BENEFIT

11

 

4.3.

SURVIVOR BENEFIT

12

 

4.4.

SPECIAL LIMITATION ON MINIMUM RETIREMENT OR SURVIVOR BENEFIT

12

 

 

 

5.

BENEFIT PAYMENTS

13

 

5.1.

COMMENCEMENT AND FORM OF BENEFITS

13

 

5.2.

FUTURE INCREASES

13

 

5.3.

TREATMENT DURING SUBSEQUENT EMPLOYMENT

13

 

5.4.

MANDATORY PORTABILITY AGREEMENT

14

 

5.5.

FORFEITURE OF BENEFITS

14

 

 

 

6.

DISPOSITION OF PARTICIPATING COMPANY

15

 

6.1.

SALE, SPIN-OFF, OR OTHER DISPOSITION OF PARTICIPATING COMPANY

15

 

 

 

7.

SOURCE OF PAYMENT

16

 

7.1.

SOURCE OF PAYMENTS

16

 

7.2.

UNFUNDED STATUS

16

 

7.3.

FIDUCIARY RELATIONSHIP

16

 

 

 

8.

ADMINISTRATION OF THE PLAN

17

 

8.1.

ADMINISTRATION

17

 

8.2.

INDEMNIFICATION

17

 

8.3.

CLAIMS PROCEDURE

17

 

8.4.

NAMED FIDUCIARIES

18

 

8.5.

ROLE OF THE COMMITTEE

18

 

8.6.

ALLOCATION OF RESPONSIBILITIES

18

 

8.7.

MULTIPLE CAPACITIES

18

 

 

 

9.

AMENDMENT AND TERMINATION

19

 

9.1.

AMENDMENT AND TERMINATION

19

 

 

 

10.

GENERAL PROVISIONS

20

 

10.1.

BINDING EFFECT

20

 

10.2.

NO GUARANTEE OF EMPLOYMENT

20

 

10.3.

TAX WITHHOLDING

20

 

10.4.

ASSIGNMENT OF BENEFITS

20

 

10.5.

FACILITY OF PAYMENT

21

 

10.6.

SEVERABILITY

21

 

10.7.

PLAN YEAR

21

 

10.8.

HEADINGS

21

 

10.9.

GOVERNING LAW

21

 

10.10.

ENTIRE PLAN

21

 

 

 

APPENDIX A     MID-CAREER PENSION BENEFIT

23

 

 

 

APPENDIX B    NON-QUALIFIED PENSION BENEFIT

26

 

 

 

APPENDIX C    ENHANCED PENSION BENEFIT

27

-ii-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Adopted Effective January 1, 1998, As Amended and Restated Effective October 19,
2001

Article
1.
Introduction and Purpose;  Benefits Payable

          The Lucent Technologies Inc. Supplemental Pension Plan (the “Plan”) is
intended to constitute both (i) an unfunded “excess benefit plan” as defined in
ERISA § 3(36), and (ii) an unfunded plan maintained primarily for the purpose of
providing deferred compensation and pension benefits for a select group of
management or highly compensated employees for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended.

          The Plan is intended to reward participants who have provided the
Company with dedicated service during their employment and who, after
termination of employment with the Company, continue to acknowledge a duty of
loyalty to the Company and refrain from engaging in activities that are in
conflict with or adverse to the interests of the Company.  Such restrictions are
necessary and reasonable to protect the Company’s highly confidential and
proprietary information, valuable goodwill, customer relationships and
competitive position.

          The Plan is a successor to, and a restatement of, the Lucent
Technologies Inc. Excess Benefit and Compensation Plan, Lucent Technologies Inc.
Mid-Career Pension Plan, Lucent Technologies Inc. Non-Qualified Pension Plan,
and that portion of the Lucent Technologies Inc. Officers Long Term Disability
and Survivor Protection Plan which provides for a minimum retirement and
surviving spouse benefit.

          The Plan applies only to Participants who terminate employment on or
after October 19, 2001.

          Benefits under the Plan are payable as follows:

 

(a)

an Excess Retirement Benefit described in Article 3 is payable to individuals
who are Participants as defined in Section 3.1;

 

 

 

 

(b)

a Minimum Retirement or Survivor Benefit described in Article 4 is payable to
individuals who are Participants as defined in Section 4.1;

 

 

 

 

(c)

a Mid-Career Pension Benefit as described in Appendix A is payable to
individuals who are Participants as defined in Appendix A;

 

 

 

 

(d)

for individuals who are Participants in the Non-Qualified Pension Benefit as
defined in Appendix B, the total benefit payable under this Plan shall be in no
event less than Non-Qualified Pension Benefit described in Appendix B; and

 

 

 

 

(e)

an Enhanced Pension Benefit as described in Appendix C is payable to individuals
who are Participants as defined in Appendix C.

-3-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Article
2.
Definitions

          Unless the context clearly indicates otherwise, the following terms
have the meanings described below when used in this Plan and references to a
particular Article or Section shall mean the Article or Section so delineated in
this Plan.

Account Balance Program

          The account balance program provisions of the Retirement Income Plan,
applicable generally to eligible employees hired after December 31, 1998.

Administrator

          The Pension Plan Administrator under the Retirement Income Plan, or
such other person or entity designated by the Company.

Affiliated Corporation

          Any corporation of which more than 50 percent of the voting stock is
owned directly or indirectly by the Company.

Annual Basic Pay

          For purposes of determining the Minimum Retirement Benefit and
Survivor Benefit under Article 4, the annual base salary rate on the last day
the Participant was on the active payroll plus an amount equal to the
Participant’s target award, as determined under the Short Term Plan, in effect
at the time of the Participant’s retirement, termination of employment or death.

Benefit Limitation

          The maximum benefit payable to a Participant under the Retirement
Income Plan or the Pension Plan in accordance with Code §§ 415(b) and (e), but
after application of the Compensation Limitation, if any, under the Retirement
Income Plan or the Pension Plan.

Board

          The Board of Directors of the Company.

Code

          The Internal Revenue Code of 1986, as amended from time to time. Any
reference to a particular section of Code includes any applicable regulations
promulgated under that section.

Committee

          The Lucent Technologies Inc. Employee Benefits Committee.

-4-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Company

          Lucent Technologies Inc., a Delaware corporation, or its successor.

Compensation

          “Compensation” shall have the meaning set forth in the Retirement
Income Plan or the Pension Plan, as applicable, modified as set forth in this
Plan.

Compensation Limitation

          The maximum amount of annual compensation under Code § 401(a)(17) that
may be taken into account in any Plan Year for benefit accrual purposes under
the Retirement Income Plan or the Pension Plan.

Disability or Disabled

          “Disability” or “Disabled” shall have the meaning set forth in the
Lucent Technologies Inc. Long Term Disability Plan for Management Employees.

ERISA

          The Employee Retirement Income Security Act of 1974, as amended from
time to time. Any reference to a particular section of ERISA includes any
applicable regulations promulgated under that section.

Interchange Agreement

          “An Interchange Agreement” within the meaning of the Retirement Income
Plan and the Pension Plan.

Interchange Company

          An “Interchange Company” within the meaning of the Retirement Income
Plan and the Pension Plan.

Lawful Spouse

          A person who is recognized as the lawful husband or lawful wife of a
Participant under the laws of the state of the Participant’s domicile, and who
is a person whose consent is required pursuant to Section 417(a)(2)(A)(i) of the
Code for purposes of an election under Section 417(a)(1)(A)(i) of the Code.

Long Term Plan

          The Lucent Technologies Inc. 1996 Long Term Incentive Program, the
Lucent Technologies Inc. 1997 Long Term Incentive Plan, any other Lucent stock
option plan, or a predecessor long term incentive plan.

-5-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

MPA

          The Mandatory Portability Agreement, effective January 1, 1985,
between and among AT&T, Former Affiliates and certain other companies and which,
in accordance with section 559 of the Tax Reform Act of 1984, provides for the
mutual recognition of service credit and the transfer of benefit obligations for
specified employees who terminate employment with one company signatory to such
agreement and subsequently commence employment with another company signatory to
such agreement.

Normal Retirement Age

          “Normal Retirement Age” shall have the meaning set forth in the
Retirement Income Plan or the Pension Plan, as applicable.

Officer

          An employee of a Participating Company holding a position evaluated or
classified above the “Executive” level by the Company, except that no employee
who is assigned to such a position on a temporary basis after being notified in
writing of the temporary status of such assignment shall be an “Officer” for any
purpose under this Plan.

Participant

          An individual who qualifies for an Excess Retirement Benefit under
Article 3, a Minimum Retirement or Survivor Benefit under Article 4, a
Mid-Career Pension Benefit under Appendix A, a Non-Qualified Pension Benefit
under Appendix B, or an Enhanced Pension Benefit under Appendix C.

Participating Company

          The Company and each of its subsidiaries that is a Participating
Company for purposes of the Retirement Income Plan or the Pension Plan.

Pension Plan

          The Lucent Technologies Inc. Pension Plan, as amended from time to
time.

Plan

          This Lucent Technologies Inc. Supplemental Pension Plan.

Retirement Income Plan

          The Lucent Technologies Inc. Retirement Income Plan, as amended from
time to time, including the Service-Based Program and the Account Balance
Program thereunder.

Service-Based Program

          The service-based program provisions of the Retirement Income Plan,
applicable generally to eligible employees hired before January 1, 1999.

-6-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Short Term Award

          The actual amount awarded (including any amounts deferred pursuant to
the Lucent Technologies Inc. Deferred Compensation Plan) annually to a
Participant pursuant to the Lucent Technologies Inc. Short Term Incentive Plan
or predecessor short term incentive plans, plus the amount of retention payments
paid to certain Officers on January 18, 2002. Such awards shall not include any
payments paid to a Participant in the form of Compensation or in lieu of
Compensation after termination of employment except that the Committee may make
reasonable assumptions, to be applied uniformly, regarding the amount of such
payments to be included in the Short Term Award.  Once made, any such decision
of the Committee shall be conclusive and not subject to further review.

Short Term Plan

          The Lucent Technologies Inc. Short Term Incentive Plan or predecessor
short term incentive plans covering Officers.

Subsidiary

          Any corporation as to which more than 80% of the voting stock is owned
directly or indirectly by the Company.

Surviving Spouse

          A deceased Participant’s surviving Lawful Spouse who is eligible to
receive a survivor annuity benefit under the Retirement Income Plan or the
Pension Plan.

Term of Employment

          “Term of Employment” shall have the meaning set forth in the
Retirement Income Plan or the Pension Plan, as applicable, except that for all
purposes under the Mid-Career Pension Benefit, “Term of Employment” shall have
the meaning set forth in Appendix A.

Transferred Individual

          A “Transferred Individual” within the meaning of the Employee Benefits
Agreement between AT&T and the Company dated as of February 1, 1996 and amended
and restated as of March 29, 1996.

-7-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Article
3.
Excess Retirement Benefit

3.1.

Participation

          “Participant” for purposes of the Excess Retirement Benefit under this
Article 3 shall mean an individual who is a Participant, Surviving Spouse or
designated beneficiary under either the Retirement Income Plan or the Pension
Plan if such individual’s benefit payable under the Retirement Income Plan or
the Pension Plan is limited by reason of the application of the Benefit
Limitation and/or the Compensation Limitation.

3.2.

Amount of Excess Retirement Benefit


          (a)          The amount, if any, of the Excess Retirement Benefit
payable to a Participant, Surviving Spouse or designated beneficiary shall be
equal to the excess of (i) over (ii), where:

 

 

              (i)          is the Participant’s, Surviving Spouse’s or
designated beneficiary’s pension benefit determined in accordance with the
provisions of the Retirement Income Plan or the Pension Plan, except that for
purposes of determining the Excess Retirement Benefit, the Benefit Limitation
and the Compensation Limitation shall be disregarded and the amount of the Short
Term Award and any deferrals of salary or Short Term Award made under the Lucent
Technologies Inc. Deferred Compensation Plan shall be included in Compensation;
and

 

 

 

              (ii)          is the amount of the pension benefit actually
payable to such Participant, Surviving Spouse or designated beneficiary under
the Retirement Income Plan or the Pension Plan.

 

 

          (b)          The amount of the Excess Retirement Benefit payable as a
result of the application of the Benefit Limitation under the Retirement Income
Plan or the Pension Plan shall be determined based upon the Retirement Income
Plan or the Pension Plan formula, as applicable, in effect (i) as of the date
when benefits are to commence; or (ii) for benefits payable in the form of an
annuity, as of the effective date of any subsequent increases or decreases in
the Benefit Limitation, and as of the effective date of any special increases in
the monthly benefit payable, prior to application of the Benefit Limitation, as
a result of amendments to the Retirement Income Plan or the Pension Plan,
whichever is applicable. Further, the amount of the Excess Retirement Benefit
shall be reduced upon early retirement and/or for the cost of the survivor
annuity, if any, in the same manner as is set forth in the Retirement Income
Plan or the Pension Plan, as applicable.

 

 

          (c)          The amount of the Excess Retirement Benefit payable under
this Plan to a Participant who is also a “former NCR employee” as described in
Appendix D(i) of the Retirement Income Plan, or any successor provision thereto,
shall be reduced by the amount of the “NCR benefit”, as described in such
Appendix, before any reduction is made to the benefit under the Retirement
Income Plan on account of such Participant’s NCR benefit.

-8-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

3.3.

No Surviving Spouse or Designated Beneficiary

          If a Participant dies before the date as of which his or her benefit
commences under the Service-Based Program or the Pension Plan, and he or she
does not have a Surviving Spouse or designated beneficiary on his or her date of
death, no Excess Retirement Benefit shall be paid with respect to such
Participant.  If the Participant dies before the date as of which his or her
benefit commences under the Account Balance Program, the Excess Retirement
Benefit shall be paid to the surviving spouse, if any; if there is no surviving
spouse such benefit shall be paid to the beneficiary or beneficiaries designated
under the Retirement Income Plan or, if there is no such designated beneficiary,
to the Participant’s estate.

3.4.

Future Benefit Adjustments

          If a Participant has commenced receiving a service or disability
pension under the Retirement Income Plan or the Pension Plan in the form of a
joint and survivor annuity and his or her designated annuitant subsequently
predeceases him or her, the Participant’s Excess Retirement Benefit under this
Article 3 shall be calculated in accordance with Section 3.2 and thereafter
paid, prospectively, by restoring the original cost of the joint and survivor
annuity form of benefit under the Retirement Income Plan or the Pension Plan,
whichever is applicable. Such adjustment shall be effective as of the first day
of the first month following the death of the designated annuitant.

3.5.

Determination of Benefit

          Excess Retirement Benefit payments under this Article 3 shall be
calculated in accordance with the rules, procedures, and assumptions utilized
under the Retirement Income Plan or the Pension Plan, whichever is applicable.
Thus, whenever it is necessary to determine whether one benefit is less than,
equal to, or larger than another, or to determine the equivalent actuarial value
of any benefit, whether or not such form of benefit is provided under this Plan,
such determination shall be made, at the Administrator’s discretion, by the
Company’s enrolled actuary, using mortality, interest and other assumptions
normally used at the time in determining actuarial equivalence under the
Retirement Income Plan or Pension Plan, whichever is applicable.

3.6.

Relationship To Other Plans

          The Excess Retirement Benefit payable under this Article 3 shall be in
addition to any other benefits provided, directly or indirectly, to a
Participant, Surviving Spouse or designated beneficiary by any Participating
Company. Participation in the Plan shall not preclude or limit the participation
of the Participant in any other benefit plan sponsored by a Participating
Company for which such Participant would otherwise be eligible. The Excess
Retirement Benefit payable to a Participant, Surviving Spouse or designated
beneficiary under this Plan shall not duplicate benefits payable to such
Participant, Surviving Spouse or designated beneficiary under any other plan or
arrangement of a Participating Company or any Affiliated Corporation.

-9-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

3.7.

Special Limitation on Excess Retirement Benefit

          Notwithstanding any other provision of this Plan to the contrary, no
person who is eligible or who claims to be eligible to receive a benefit under
the Lucent Technologies Inc. Excess Benefit and Compensation Plan shall be
eligible to receive a benefit under this Article 3.  The maximum benefit payable
to any person who terminates employment with a Participating Company on or after
January 1, 1998 and who claims entitlement to receive a benefit under the Lucent
Technologies Inc. Excess Benefit and Compensation Plan shall be determined on
the basis of such individual’s compensation history and credited service as of
December 31, 1997.

-10-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Article
4.
Minimum Retirement or Survivor Benefits

4.1.

Participation

          “Participant” for purposes of the Minimum Retirement Benefit under
Section 4.2 shall mean (1) an Officer or a former employee of a Participating
Company who was an Officer on the last day of employment, if such individual is
retired on a service pension under the Retirement Income Plan, (2) an Officer
whose Term of Employment has been five years or more, is not Disabled, and who
terminates employment on or after his or her sixty-second birthday.

          “Participant” for purposes of the Survivor Benefit under Section 4.3
shall mean an Officer, or a former employee of a Participating Company who was
an Officer on the last day of employment, if such former employee on the last
day of employment (1) is Disabled or (2) is eligible to receive a Minimum
Retirement Benefit under this Article 4 of the Plan.

          Notwithstanding any other provision of the Plan, in no event shall any
person hired, rehired, or promoted to an Officer position on or after October
19, 2001 be a Participant for purposes of the Minimum Retirement Benefit or the
Survivor Benefit.

4.2.

Minimum Retirement Benefit

          A Participant shall be eligible to receive an annual minimum
retirement benefit payable monthly, equal to 15% of the Participant’s Annual
Basic Pay on the last day the Participant was on the active payroll reduced by
the sum of the following benefits received by the Participant which are
attributable to the period for which benefits are provided under this Section
4.2: a service pension or deferred vested pension under the Retirement Income
Plan or Pension Plan, an Excess Retirement Benefit under Article 3, a Mid-Career
Pension Benefit under Appendix A, and by any other retirement income payments
received by the Participant from his or her Participating Company or from a
Successor or Predecessor Plan Sponsor.  However, no reduction shall be made on
account of any pension under the Retirement Income Plan at a rate greater than
the rate of such pension on the date the Participant first received such pension
after his or her retirement or other termination of employment, and no reduction
shall be made on account of an Excess Retirement Benefit under Article 3, or a
Mid-Career Pension Benefit under Appendix A, at a rate greater than the rate of
such benefit, as of first date the Participant was entitled to receive such
benefit after his or her retirement or other termination of employment.

-11-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

4.3.

Survivor Benefit

          In the event of the death of a Participant, the Surviving Spouse or
designated beneficiary of such Participant shall be eligible to receive an
annual benefit, payable monthly, equal to 15 percent of the Participant’s Annual
Basic Pay on the last day the Participant was on the active payroll prior to his
or her death reduced by the sum of the following benefits received by the
Participant’s Surviving Spouse or designated beneficiary on account of the death
of the Participant and which are attributable to the period for which benefits
are provided under this Section 4.3: an annuitant’s pension under the Retirement
Income Plan or Pension Plan (or the actuarial equivalent thereof in the event of
a lump sum payment), an annuitant’s Excess Retirement Benefit under Article 3, a
Mid-Career Pension Benefit under Appendix A, and any other lifetime payments to
such Surviving Spouse or designated beneficiary from the Participant’s
Participating Company or from any Successor Plan Sponsor.  However, no reduction
shall be made on account of an annuitant’s pension under the Retirement Income
Plan, or on account of an annuitant’s Excess Retirement Benefit under Article 3
at a rate greater than (1) the rate of such pension or annuity on the date such
pension or annuity was first payable in the case of the death of a Participant
who is on the active payroll or (2) the rate of such pension or annuity on the
date such pension or annuity first would have been payable had the Participant
died on the day after the last day the Participant was on the active payroll in
the case of the death of a Participant who is not on the active payroll.

4.4.

Special Limitation on Minimum Retirement or Survivor Benefit

                    Notwithstanding any other provision of this Plan to the
contrary, no person who is eligible or who claims to be eligible to receive a
minimum retirement or a surviving spouse benefit under the Lucent Technologies
Inc. Officers Long Term Disability and Survivor Protection Plan shall be
eligible to receive a benefit under this Article 4.  The maximum benefit payable
to any person who terminates employment with a Participating Company on or after
January 1, 1998 and who claims entitlement to receive a benefit under the Lucent
Technologies Inc. Officers Long Term Disability and Survivor Protection Plan
shall be determined on the basis of such individual’s compensation history and
credited service as of December 31, 1997.

-12-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Article
5.
Benefit Payments

5.1.

Commencement and Form of Benefits

          Any benefit provided under this Plan payable to a Participant,
Surviving Spouse or designated beneficiary (i) shall commence at the same time,
(ii) shall be paid for as long as and (iii) shall be paid in the same benefit
form as the Participant’s, Surviving Spouse’s or beneficiary’s benefits are paid
under the Retirement Income Plan or the Pension Plan, whichever is applicable,
provided, however, that the Committee shall have the right to approve the
Participant’s election of the form of the Excess Retirement Benefit under
Article 3 payable to the Participant.  In addition, the joint and survivor
annuity benefit option form shall not be available to Participants eligible for
a Mid-Career Pension Benefit under Appendix A for that portion of the benefit
under this Plan.

5.2.

Future Increases

          If an amendment to the Retirement Income Plan in respect of a
Participant who did not elect a lump sum payment under the Retirement Income
Plan or to provide for an increase in the service pensions of previously retired
employees or an increase in the survivor annuities payable under the Retirement
Income Plan, then a Participant’s, Surviving Spouse’s or designated
beneficiary’s benefit under this Plan, as applicable, shall be increased
pursuant to the same terms and conditions as are set forth in such Retirement
Income Plan amendment, except that no such increase shall apply to the Surviving
Spouse or designated beneficiary benefit related to a deceased Participant who
had not terminated employment or died prior to the effective date of such
amendment.

5.3.

Treatment During Subsequent Employment

          Notwithstanding any other provision of the Plan, a Participant’s
employment or reemployment with any Participating Company or with any
Interchange Company (if the Employee is covered by the applicable Interchange
Agreement and, if applicable, has not waived coverage pursuant to the terms of
the Interchange Agreement) subsequent to retirement or termination of employment
with entitlement to a benefit under the Plan shall result in the permanent
suspension of payment of such benefit to the Participant for the period of such
employment or reemployment to the extent and in a manner consistent with the
terms and conditions applicable to the suspension of benefit payments under the
Retirement Income Plan or the Pension Plan, whichever is applicable. A
Participant’s benefit shall recommence simultaneously with the recommencement of
his or her benefits under the Retirement Income Plan or the Pension Plan. The
amount of the Participant’s benefit upon recommencement shall be adjusted to
reflect adjustments, if any, in the amount of the Participant’s pension benefit
under the Retirement Income Plan or the Pension Plan resulting from the period
of reemployment.  Following recommencement of payment, the Participant,
Surviving Spouse or designated beneficiary shall not be eligible to receive any
benefit payments that would otherwise have been payable but for the suspension.

-13-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

5.4.

Mandatory Portability Agreement

          A Participant (i) who is employed by an “Interchange Company,” as that
term is defined under the MPA, subsequent to retirement or termination of
employment from the Company, its subsidiaries or any Affiliated Corporation,
(ii) who is covered under the terms and conditions of the MPA, and (iii) for
whom assets and liabilities are transferred from the Retirement Income Plan or
the Pension Plan, shall forfeit his rights to a benefit under the Plan,
including the rights of the Participant’s Surviving Spouse and beneficiaries to
a benefit under this Plan.

5.5.

Forfeiture of Benefits

          Notwithstanding any eligibility or entitlement to benefits of a
Participant arising or conferred under any other provision or paragraph of this
Plan, all benefits for which a Participant would otherwise be eligible hereunder
shall be forfeited under the following circumstances:

          (a)          (i)          the Participant is discharged by a
Participating Company for cause.  For purposes of this Plan, cause shall mean:

 

                        (A)          the Participant’s conviction (including a
plea of guilty or nolo contendere) of a felony or any crime of theft, dishonesty
or moral turpitude;

 

 

 

                        (B)          gross omission or gross dereliction of any
statutory or common law duty of loyalty to the Company.

                         (ii)          determination by the Board or its
delegate that the Participant engaged in misconduct in connection with the
Participant’s employment with a Participating Company or with any other entity
of which the Company has an ownership interest; or

          (b)          the Participant without the Company’s consent both during
and after termination for any reason of employment with a Participating Company,
on behalf of any competitor of the Company (A) renders any service relating to
(1) strategic planning, research and development, manufacturing, marketing, or
selling with respect to any product, process, material or service which
resembles, competes with, or is the same as a product, process, material or
service of the Company about which such Participant gained any proprietary or
confidential information or on which such Participant worked prior to his
termination of employment, or (2) any actual or potential customer of the
Company about whom the Participant gained any proprietary or confidential
knowledge or with whom such Participant worked prior to his termination of
employment; and (B) solicits or offers, or induces or encourages others to
solicit or offer, employment to any employee of the Company, provided, however,
that the portion of the Excess Retirement Benefit accrued prior to December 31,
1997 shall not be subject to the provisions of this Section 5.5(b).

-14-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Article
6.
Disposition of Participating Company

6.1.

Sale, Spin-Off, or Other Disposition of Participating Company

          (a)          Subject to Section 10.1, in the event the Company sells,
spins off, or otherwise disposes of a Subsidiary or an Affiliated Corporation,
or disposes of all or substantially all of the assets of a Subsidiary or an
Affiliated Corporation such that one or more Participants terminate employment
for the purpose of accepting employment with the purchaser of such stock or
assets, any person employed by such Subsidiary or Affiliated Corporation who
ceases to be an employee as a result of the sale, spin-off, or disposition shall
be deemed to have terminated his or her employment with a Participating Company
and be eligible for a benefit under this Plan commencing at the same time as his
or her benefit, if any, commences under the Retirement Income Plan or the
Pension Plan.

          (b)          Notwithstanding the foregoing provisions of this Section
6.1, and subject to Section 10.1, if, as part of the sale, spin-off, or other
disposition of the stock or assets of a Subsidiary or Affiliated Corporation,
the Subsidiary or Affiliated Corporation, its successor owner, or any other
party agrees in writing to assume the liability for the payment of any of the
benefits under this Plan to which the Participant, Surviving Spouse and/or
designated beneficiary would have been entitled under the Plan but for such
sale, spin-off, or other disposition, then the entitlement of the Participant,
his or her Surviving Spouse or beneficiary to any such benefits under this Plan
shall terminate. Any subsequent entitlement of the former Participant, his or
her Surviving Spouse or beneficiary to such benefits shall be the sole
responsibility of the assuming party.

          (c)          Upon the assumption of the liability for the payment of
an Excess Retirement Benefit or a Mid-Career Pension Benefit by AT&T Corp.
pursuant to Section 7.1 of the Management Interchange Agreement or Section 3.1
of the Occupational Interchange Agreement, both dated as of April 8, 1996,
between Lucent Technologies Inc. and AT&T Corp., the entitlement of a Transition
Individual (as defined in Section 1.38(a) or (d) of the Management Interchange
Agreement or Section 1.30(a) or (d) of the Occupational Interchange Agreement),
and/or his or her Surviving Spouse or Beneficiary, to an Excess Retirement
Benefit or a Mid-Career Pension Benefit under this Plan shall terminate.

-15-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Article
7.
Source of Payment

7.1.

Source of Payments

          Benefits arising under this Plan and all costs, charges, and expenses
relating thereto will be payable from the Company’s general assets. The Company
may, however, establish a trust to pay such benefits and related expenses,
provided such trust does not cause the Plan to be “funded” within the meaning of
ERISA. To the extent trust assets are available, they may be used to pay
benefits arising under this Plan and all costs, charges, and expenses relating
thereto. To the extent that the funds held in the trust, if any, are
insufficient to pay such benefits, costs, charges and expenses, the Company
shall pay such benefits, costs, charges, and expenses from its general assets.

7.2.

Unfunded Status

          The Plan at all times shall be entirely unfunded for purposes of the
Code and ERISA and no provision shall at any time be made with respect to
segregating any assets of a Participating Company for payment of any benefits
hereunder. Funds that may be invested through a trust described in Section 7.1
shall continue for all purposes to be part of the general assets of the
Participating Company which invested the funds. The Plan constitutes a mere
promise by the Company and the Participating Companies to make benefit payments,
if any, in the future. No Participant, Surviving Spouse, beneficiary or any
other person shall have any interest in any particular assets of a Participating
Company by reason of the right to receive a benefit under the Plan and to the
extent the Participant, Surviving Spouse, beneficiary or any other person
acquires a right to receive benefits under this Plan, such right shall be no
greater than the right of any unsecured general creditor of a Participating
Company.

7.3.

Fiduciary Relationship

          Nothing contained in the Plan, and no action taken pursuant to the
provisions of the Plan, shall create or be construed to create a trust or a
fiduciary relationship between or among the Company, any other Participating
Company, the Board, the Administrator, the Committee, any Participant, any
Surviving Spouse, beneficiary or any other person, except as provided in Section
8.4.

-16-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Article
8.
Administration of the Plan

8.1.

Administration

          The Company shall be the “plan administrator” of the Plan as that term
is defined in ERISA.

8.2.

Indemnification

          Neither the Administrator, any member of the Board or of the
Committee, nor each other officer to whom any duty or power relating to the
administration or interpretation of the Plan may be allocated or delegated,
shall be personally liable by reason of any contract or other instrument
executed by such individual or on his or her behalf in his or her capacity as
the Administrator or as a member of the Board or of the Committee, nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless the Administrator, each member of the Board, each member of the
Committee, and each other employee or officer to whom any duty or power relating
to the administration or interpretation of the Plan may be allocated or
delegated, against any cost or expense (including attorneys’ fees) or liability
(including any sum paid in settlement of a claim) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud or bad faith.

8.3.

Claims Procedure

          (a)          All claims for benefit payments under the Plan shall be
submitted in writing by the Participant, Surviving Spouse, Beneficiaries, or any
individual duly authorized by them (Claimant for purposes of this Section 8.3),
to the Administrator. The Administrator shall notify the Claimant in writing
within 90 days after receipt as to whether the claim has been granted or denied.
This period may be extended for up to an additional 90 days in unusual cases
provided that written notice of the extension is furnished to the Claimant prior
to the commencement of the extension.In the event the claim is denied, such
notice shall (i) set forth the specific reasons for denial, (ii) make reference
to the pertinent Plan provisions on which the denial is based, (iii) describe
any additional material or information necessary before the Claimant’s request
may be acted upon, and (iv) explain the procedure for appealing the adverse
determination.

          (b)          Any Claimant whose claim for benefits has been denied, in
whole or in part, may, within 60 days of receipt of any adverse benefit
determination, appeal such denial to the Committee. All appeals shall be in the
form of a written statement and shall (i) set forth all of the reasons in
support of favorable action on the appeal, (ii) identify those provisions of the
Plan upon which the Claimant is relying, and (iii) include copies of any other
documents or materials which may support favorable consideration of the claim.
The Committee shall decide the issues presented within 60 days after receipt of
such request, but this period may be extended for up to an additional 60 days in
unusual cases provided that written notice of the extension is furnished to the
Claimant prior to the commencement of the extension. The decision of the
Committee shall be set forth in writing, include specific reasons for the
decision, refer to pertinent Plan provisions on which the decision is based, and
shall be final and binding on all persons affected thereby.

-17-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

          Any Claimant whose claim for benefits has been denied shall have such
further rights of review as are provided in ERISA § 503, and the Committee and
Administrator shall retain such right, authority, and discretion as is provided
in or not expressly limited by ERISA § 503.

          (c)          The Committee shall serve as the final review committee,
under the Plan and ERISA, for the review of all appeals by Claimants whose
initial claims for benefits have been denied, in whole or in part, by the
Administrator. The Committee shall have the authority to determine conclusively
for all parties any and all questions arising from administration of the Plan,
and shall have sole and complete discretionary authority and control to manage
the operation and administration of the Plan, including, but not limited to,
authorizing disbursements according to the Plan, the determination of all
questions relating to eligibility for participation and benefits, interpretation
of all Plan provisions, determination of the amount and kind of benefits payable
to any Participant, Surviving Spouse or Beneficiary, and the construction of
disputed and doubtful terms. Such decisions by the Committee shall be conclusive
and binding on all parties and not subject to further review.

8.4.

Named Fiduciaries

          The Company, the Committee, the Pension Plan Administrator(s) and each
Participating Company is each a named fiduciary as that term is used in ERISA
with respect to the particular duties and responsibilities herein provided to be
allocated to each of them.

8.5.

Role of the Committee

          (a)          The Committee shall have the specific powers elsewhere
herein granted to it and shall have such other powers as may be necessary in
order to enable it to administer the Plan, except for powers herein granted or
provided to be granted to others.

          (b)          The procedures for the adoption of by-laws and rules of
procedure and for the employment of a secretary and assistants shall be the same
as are set forth in the Retirement Income Plan or the Pension Plan.

8.6.

Allocation of Responsibilities

          The Company may allocate responsibilities for the operation and
administration of the Plan consistent with the Plan’s terms, including
allocation of responsibilities to the Committee and the other Participating
Companies.  The Company and other named fiduciaries may designate in writing
other persons to carry out their respective responsibilities under the Plan, and
may employ persons to advise them with regard to any such responsibilities.

8.7.

Multiple Capacities

          Any person or group of persons may serve in more than one fiduciary
capacity with respect to the Plan.

-18-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Article
9.
Amendment and Termination

9.1.

Amendment and Termination

          Pursuant to ERISA § 402(b)(3), the Board or its delegate (acting
pursuant to the Board’s delegations of authority then in effect) may from time
to time amend, suspend, or terminate the Plan at any time. Plan amendments may
include, but are not limited to, elimination or reduction in the level or type
of benefits provided prospectively to any class or classes of Participants (and
any Surviving Spouse or designated beneficiary). Any and all Plan amendments may
be made without the consent of any Participant, Surviving Spouse or designated
beneficiary. Notwithstanding the foregoing, no such amendment, suspension, or
termination shall retroactively impair or otherwise adversely affect the rights
of any Participant, Surviving Spouse, beneficiary or other person to benefits
under the Plan, the Retirement Income Plan or the Pension Plan which have arisen
prior to the date of such action.

-19-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

Article
10.
General Provisions

10.1.

Binding Effect

          The Plan shall be binding upon and inure to the benefit of each
Participating Company and its successors and assigns, and to each Participant,
his or her successors, designees, Beneficiaries, designated annuitants, and
estate. The Plan shall also be binding upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. Nothing in the Plan shall preclude the Company from merging or
consolidating into or with, or transferring all or substantially all of its
assets to, another corporation which assumes the Plan and all obligations of the
Company hereunder. The Company agrees that it will make appropriate provision
for the preservation of the rights of Participants, Surviving Spouses and
beneficiaries under the Plan in any agreement or plan or reorganization into
which it may enter to effect any merger, consolidation, reorganization, or
transfer of assets. Upon such a merger, consolidation, reorganization, or
transfer of assets, the term “Participating Company” shall refer to such other
corporation and the Plan shall continue in full force and effect.

10.2.

No Guarantee of Employment

          Neither the Plan nor any action taken hereunder shall be construed as
(i) a contract of employment or deemed to give any Participant the right to be
retained in the employment of a Participating Company, the right to any level of
compensation, or the right to future participation in the Plan; or (ii)
affecting the right of a Participating Company to discharge or dismiss any
Participant at any time.

10.3.

Tax Withholding

          The Company or a Participating Company, as applicable, shall withhold
all federal, state, local, or other taxes required by law to be withheld from
all benefit payments under the Plan.

10.4.

Assignment of Benefits

          No benefits under the Plan or any right or interest in such benefits
shall be assignable or subject in any manner to anticipation, alienation, sale,
transfer, claims of creditors, garnishment, pledge, execution, attachment or
encumbrance of any kind, including, but not limited to, pursuant to any domestic
relations order (within the meaning of ERISA § 206(d)(3) and Code
§ 414(p)(1)(B)) or judgment or claims for alimony, support, separate
maintenance, and claims in bankruptcy proceedings, and any such attempted
disposition shall be null and void.

-20-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

10.5.

Facility of Payment

          If the Administrator shall find that any person to whom any amount is
or was payable under the Plan is unable to care for his or her affairs because
of illness or accident, then any payment, or any part thereof, due to such
person (unless a prior claim therefor has been made by a duly appointed legal
representative), may, if the Administrator so directs the Company, be paid to
the same person or institution that the benefit with respect to such person is
paid or to be paid under the Retirement Income Plan or Pension Plan, if
applicable, or the Participant’s Lawful Spouse, a child, a relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Administrator to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be in complete discharge
of the liability of the Company, the Board, the Committee, the Administrator,
and the Participating Company therefor. If any payment to which a Participant,
Surviving Spouse or beneficiary is entitled under this Plan is unclaimed or
otherwise not subject to payment to the person or persons so entitled, such
amounts representing such payment or payments shall be forfeited after a period
of two years from the date the first such payment was payable and shall not
escheat to any state or revert to any party; provided, however, that any such
payment or payments shall be restored if any person otherwise entitled to such
payment or payments makes a valid claim.

10.6.

Severability

          If any section, clause, phrase, provision, or portion of this Plan or
the application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, such event shall not affect or render
invalid or unenforceable the remainder of this Plan and shall not affect the
application of any section, clause, provision, or portion hereof to other
persons or circumstances.

10.7.

Plan Year

          For purposes of administering the Plan, each plan year shall begin on
January 1 and end on December 31.

10.8.

Headings

          The captions preceding the sections and articles hereof have been
inserted solely as a matter of convenience and shall not in any manner define or
limit the scope or intent of any provisions of the Plan.

10.9.

Governing Law

          The Plan shall be governed by the laws of the State of New Jersey
(other than its conflict of laws provisions) from time to time in effect, except
to the extent such laws are preempted by the laws of the United States of
America.

10.10.

Entire Plan

          This written Plan document is the final and exclusive statement of the
terms of this Plan, and any claim of right or entitlement under the Plan shall
be determined in accordance with its provisions pursuant to the procedures
described in Article 8.  Unless otherwise authorized by the Board or its
delegate, no amendment or modification to this Plan shall be effective until
reduced to writing and adopted pursuant to Section 9.1.

-21-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

          IN WITNESS WHEREOF, the Company has caused this Plan to be executed as
of October 19, 2001.

 

By:

 

 

--------------------------------------------------------------------------------

Pamela O. Kimmet
Senior Vice President, Human Resources

 

 

 

 

 

 

 

Attest:

 

 

--------------------------------------------------------------------------------

Richard Rawson
Senior Vice President and General Counsel

-22-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

APPENDIX A.
Mid-Career Pension Benefit

          (A)          Participation

An individual is a Participant for purposes of the Mid-Career Pension Benefit if
(a) the individual was hired or rehired by a Participating Company (or, with
respect to Transferred Individuals, a “Participating Company” under a
predecessor plan) on or after November 18, 1981 and on or before July 16, 1997,
and at age 35 or older, and (b) the individual was hired or rehired by a
Participating Company (or, with respect to Transferred Individuals, a
“Participating Company” under the Predecessor Plan) at D-band or above, and (c)
the individual terminates employment at Executive level or above after
completing a term of employment of at least five years, classified by the
Company as full-time, for one or more Participating Companies (including, with
respect to term of employment before October 1, 1996, with “Participating
Companies” under a predecessor plan) at Executive level or above prior to the
last day of the month in which he or she reaches Normal Retirement Age;
provided, however, that unless approved by the Board, or its delegate, an
individual is not an Participant if:

          (i)          the individual (ineligible to participate in this Plan
because he or she was hired before age 35 and/or he or she was hired below
D-band) terminates employment with a Participating Company, and is rehired by a
Participating Company within one year of his or her termination of employment;

          (ii)          the individual terminates employment with a company with
which a Participating Company has an Interchange Agreement, and is hired by a
Participating Company within one year of termination of employment, if the
individual has not waived coverage pursuant to the terms of the applicable
Interchange Agreement;

          (iii)          the individual terminates employment with a company in
which a Participating Company has an ownership interest, and is hired or rehired
by a Participating Company within one year of termination of employment, unless
he or she was a Participant in the Plan prior to employment with the Lucent
non-Controlled Group company or the nonparticipating Controlled Group company;
or

          (iv)          the individual is employed by a company which is
acquired by a Participating Company.

          “Executive level,” formerly E-Level, E-band, Fifth level and SG-12
through SG-14, shall mean the level directly above Director level, formerly
D-band, or any equivalent salary grade or level as determined by the Company.

-23-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

          (B)          Eligibility

          (1)          Service and Disability Benefit

                          Any Participant shall be eligible for a service
benefit or a disability benefit if he or she is eligible for a service or a
disability pension pursuant to the Service-Based Provisions of the Retirement
Income Plan, including a Participant who is eligible for a service pension as
the result of a Transition Leave of Absence or a Transition to Retirement as set
forth in the Retirement Income Plan.

          (2)          Deferred Benefit

                         Any Participant is eligible for a deferred benefit if
the Participant is vested under the Retirement Income Plan or the Pension Plan
but is not eligible for either a service or a disability pension under the
Service-Based Provisions of the Retirement Income Plan or under the Pension
Plan.

          (C)          Calculation of Mid-Career Pension Benefit Amount

                          The annual benefit amount will equal:

                          A x B x C

          Where:

                          A =        Mid-Career Pension Credits;

                          B =        One-half of the Retirement Income Plan Base
Formula Multiplier; and

                          C =        The sum of (i) Average Base Period
Compensation multiplied by Years of Service through the end of the Base Period
and (ii) Post-Base Period Compensation, divided by total Term of Employment.

                          (I)          Mid-Career Pension Credits

          For purposes of determining A above, “Mid-Career Pension Credits” is
defined as:

          (i)          For those Participants hired or rehired at Executive
level or above, and all of whose Term of Employment is at Executive level or
above, Mid-Career Pension Credits is the difference between 35 years and the
Term of Employment that could accrue if the Participant worked to the later of
Normal Retirement Age, retirement or termination of employment, provided that
the Mid-Career Pension Credits shall not exceed the actual Term of Employment
and shall not include any part-time service if the Participant was hired by the
Company on or after November 18, 1981.

          (ii)          For those Participants hired or rehired at D-band or
above, and whose Term of Employment includes service at D-band or below,
Mid-Career Pension Credits is computed by multiplying the employee’s Mid-Career
Pension Credits as defined in (i) above, by a fraction, the numerator of which
shall be the number of years and months of service completed with a
Participating Company (or, with respect to Transferred Individuals, a
“Participating Company” under any predecessor plan) at Executive level and
above, and the denominator of which shall be the actual Term of Employment at
termination of employment, provided, however, that for any Transferred
Individual on the active roll of AT&T as of August 29, 1991, his or her benefit
under this Plan shall equal the greater of the benefit calculated under the
definition of Mid-Career Pension Credits in this subsection (ii) as of the
Transferred Individual’s retirement or termination of employment or the benefit
accrued under a predecessor plan as of August 29, 1991;

-24-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

                    (II)          Retirement Income Plan Base Formula Multiplier

          For purposes of determining B above, the “Management Plan Base Formula
Multiplier” shall be the numerical percentage which is multiplied by the
Participant’s average annual Compensation for the Base Period, in the
calculation of the Participant’s accrued pension benefit under the Retirement
Income Plan.

          “Base Period” shall mean the pay base averaging period used to
calculate the Participant’s benefit under the Retirement Income Plan.

                    (III)            Average Base Period Compensation

          For purposes of determining C above, “Average Base Period
Compensation” shall be the Participant’s average annual Compensation for the
Base Period used in the calculation of the Participant’s accrued benefit under
the Retirement Income Plan, except that for purposes of determining the benefit
amount hereunder, the Compensation Limitation shall be disregarded and the
amount of the Short Term Award and any deferrals made under the Lucent
Technologies Inc. Deferred Compensation Plan shall be included in Compensation. 

                    (IV)          Post-Base Period Compensation

          For purposes of determining C above, “Post-Base Period Compensation”
shall be the Participant’s Compensation after the Base Period used in the
calculation of the Participant’s accrued benefit under the Retirement Income
Plan, except that for purposes of determining the benefit amount hereunder, the
Compensation Limitation shall be disregarded and the amount of the Short Term
Award and any deferrals made under the Lucent Technologies Inc. Deferred
Compensation Plan shall be included in Compensation.

          (D)  Special Limitation on Mid-Career Pension Benefit

          Notwithstanding any other provision of this Plan to the contrary, no
person who is eligible or who claims to be eligible to receive a benefit under
the Lucent Technologies Inc. Mid-Career Pension Plan shall be eligible to
receive a benefit under this Appendix A.  The maximum benefit payable to any
person who terminates employment with a Participating Company on or after
January 1, 1998 and who claims entitlement to receive a benefit under the Lucent
Technologies Inc. Mid-Career Pension Plan shall be determined on the basis of
such individual’s compensation history and credited service as of December 31,
1997.

-25-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

APPENDIX B

NON-QUALIFIED PENSION BENEFIT

          (A)     Participation

          An individual is a Participant for purposes of the Non-Qualified
Pension Benefit if (a) the individual participated in the Lucent Technologies
Inc. Non-Qualified Pension Plan as of December 31, 1997.

          (B)     Amount of Non-Qualified Pension Benefit;  Grandfathered
Benefit

          The amount of a Participant’s Non-Qualified Pension Benefit shall be
the amount calculated under the terms of the Lucent Technologies Inc.
Non-Qualified Pension Plan (as in effect immediately before the merger of that
Plan into this Supplemental Pension Plan) as of the earlier of (i) the end of
the Participant’s Term of Employment and (ii) December 31, 2000.  The
Non-Qualified Pension Benefit shall be the minimum benefit payable under this
Plan.  No Non-Qualified Pension Benefit shall be payable if the benefit payable
under this Plan, determined without regard to this Appendix B, is greater than
the Non-Qualified Pension Benefit.

-26-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC.
SUPPLEMENTAL PENSION PLAN

APPENDIX C

ENHANCED PENSION BENEFIT

          (A)     Participation

          An individual is a Participant for purposes of the Enhanced Pension
Benefit if (a) the individual was notified by the Company between July 1 and
September 30, 2001, inclusive, in accordance with the terms of the Lucent
Executive Involuntary Separation Plan in effect for such period (the “EISP”),
that his or her employment would be involuntarily terminated on a date
established by the Company, which may be after September 30, 2001, and (b) the
individual was classified by the Company as an Executive at the time of such
notification, and (c) the individual elected, in accordance with procedures
established by the Company under the EISP, to receive the Enhanced Pension
Benefit hereunder.  The term “Participant” shall also include a Surviving Spouse
or designated beneficiary to the extent entitled to benefits under the
Retirement Income Plan.

          (B)     Amount of Enhanced Pension Benefit

          The amount of an Enhanced Pension Benefit payable in respect of a
Participant shall be the excess of (i) over (ii), where (i) shall be the benefit
determined under this Plan after adding five additional years of Net Credited
Service and five additional years of age to the Participant’s actual Net
Credited Service and age upon termination of employment, and (ii) shall be the
benefit determined under this Plan without giving effect to this Appendix C. 
The enhanced years  described in clause (i) shall count toward the Participant’s
eligibility for a service pension, reduce any early retirement discount, and add
five additional years to the Participant’s service in the 1994 to 1998 Base Pay
Averaging Period.

-27-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------